Motion Granted, Petition for Writ of Mandamus Dismissed, and Memorandum
Opinion filed June 7, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00055-CV



             IN RE FAF HOLDING COMPANY, L.L.C., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-256411

                         MEMORANDUM OPINION

      On January 28, 2022, relator FAF Holding Company, L.L.C. filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Frank J. Fraley, presiding judge of the 240th District Court of Fort Bend County, to
set aside his June 18, 2020 order of abatement.
      On May 20, 2022, relator filed an unopposed motion to dismiss this original
proceeding. Relator’s motion is granted.

      Accordingly, relator’s petition for writ of mandamus is dismissed.


                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                           2